DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2,4-10, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medvedev et al. (US 2014/0323796; hereinafter “Medvedev”).
Regarding claim 1, Medvedev discloses a controller configured to control a pump speed of a blood pump, the controller comprising: a processor configured to communicate with the blood pump (e.g. ¶¶ 5, 20-221, etc.), the processor having processing circuitry configured to: determine a current flow value through the blood pump (e.g. ¶¶ 28 – where plurality of “flow values” can be measured/calculated); compare the current flow value to a predetermined flow threshold (e.g. ¶¶ 11 – where the speed control requires some comparison of currently flow to a predetermined flow threshold as the impeller is programmed to ramp up and down); and reduce a pump speed of a blood pump to a reduced speed when the current flow value is below the predetermined threshold (e.g. Fig. 4 – where at #53, the current flow value falls below the max target flow, and the motor speed #49 decreases as well – see ¶¶ 23-24), wherein the predetermined flow threshold corresponds to a second segment of a systole phase of a patient (i.e. where in Fig. 4, the position of point 53/58 is clearly at a second segment of a systole phase of the patient), the systole phase including a first segment during which a ventricular pressure is at its greatest and the second segment occurring after the first segment during which the ventricular pressure is at its lowest, the pump speed being reduced during the second segment (i.e. Fig. 4, where before point 53/58, the systolic pressure is at its greatest and the second segment has ventricular pressure at its lowest – as further described ¶¶ 23-24).
Regarding claim 2, Medvedev discloses the second segment of the systole phase includes an end portion, and wherein the processing circuitry is configured to reduce the pump speed from the standard set speed to a reduced speed during the end portion (e.g. ¶¶ 23 – also see curve 49 where the pump speed is reduced).
Regarding claims 4-5, Medvedev discloses the processing circuitry is configured to reduce the pump speed to the reduced speed by at least reducing the pump speed from a standard set speed to the reduced speed (e.g. ¶¶ 23 – also see curve 49 where the pump speed is reduced), and the processing circuitry is further configured to increase the pump speed from the reduced speed to the standard set speed when the current flow value is above the predetermined flow threshold, and wherein the current flow value being above the flow threshold is associated with the first segment of the systole phase or exceeding the flow threshold is associated with a cardiac phase being within the first segment of the systole phase. (e.g. ¶¶ 23-24 – where the examiner notes that the target speed threshold is at the highest position in Fig. 4 prior to and up to point 53 which is above the threshold and the pump speed 49 is clearly increased).
Regarding claim 6, Medvedev discloses the processing circuitry is further configured to reduce the pump speed to the reduced speed by at least reducing the pump speed from a standard set speed to the reduced speed and  increase the pump speed from the reduced speed to the standard set speed after a predetermined time interval (e.g. Fig. 4 – where target speed 52 increases at 54, after a predetermined time interval from when the pump speed was reduced at 53).
Regarding claim 7, Medvedev discloses the processing circuitry is further configured to reduce the pump speed to the reduced speed by at least reducing the pump speed from a standard set speed to the reduced speed, and further determine one from the group consisting of a presence and an absence of an adverse physical state of the patient, and reduce the pump speed from the standard set speed to the reduced speed in the absence of the adverse physical state (e.g. ¶¶ 27 – “Monitor 68 may also generate a status signal for identifying whether the ventricle is in the initial, highly weakened state or whether a predetermined recovery has been obtained in the strength of the ventricle”).
Regarding claim 8, Medvedev discloses the processing circuit is further configured to reduce the pump speed to the reduced speed by at least reducing the pump speed from a standard set speed to the reduced speed, and further to periodically reduce the pump speed relative to the standard set speed during the second segment of the systole phase on a non-routine basis (e.g. ¶¶ 28 – where the controller adapts to the heart cycles resulting in reductions on a non-routine basis but rather based on current cardiac conditions – “Then the speed decrease can start at a calculated time after the occurrence of a current peak”).
Regarding claims 9-10, Medvedev discloses the processing circuitry is further configured to reduce the pump speed to the reduced speed by at least reducing the pump speed from a standard set speed to the reduced speed, and further to alter the pump speed relative to the standard set speed in a presence of  suction condition (e.g. ¶¶ 9 – “in order to prevent ventricular suction”).
Regarding claim 20, Medvedev discloses a control circuit for controlling a pump speed of a blood pump implanted in a patient, the patient having a cardiac cycle including a systole phase having an end portion during which a systolic pressure of the patient is at a maximum for the patient, and the control circuit comprising: a processor in communication with the implanted blood pump (e.g. ¶¶ 5, 20-221, etc.), the processor having processing circuitry configured to: determine a standard set speed of the blood pump (e.g. ¶¶ 25 – “average speed”); establish a predetermined flow threshold associated with a fluid flowing in the blood pump (e.g. Fig. 4 – where the flow threshold is considered to be just below the target speed at #53); determine a current flow value through the blood pump (e.g. ¶¶ 28); correlate the current flow value to the predetermined flow threshold (e.g. ¶¶ 23-24 – Fig. 4, #52); decrease the pump speed from the standard set speed to a reduced speed relative to the standard set speed during the end portion of the systole phase based on when the current flow value is below the predetermined flow threshold (i.e. where in Fig. 4, the position of point 53/58 is clearly at a second segment of a systole phase of the patient); and increase the pump speed from the reduced speed to the standard set speed at the systole phase and based on one of the group consisting of a predetermined time interval and when the current flow value is above the predetermined flow threshold (i.e. Fig. 4, where before point 53/58, the systolic pressure is at its greatest and the second segment has ventricular pressure at its lowest – as further described ¶¶ 23-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792